Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered April 2, 1990, which convicted defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentenced him, as a second felony offender, to concurrent terms of 2 Vi to 5 years and one year, respectively, unanimously affirmed.
Defendant’s contention that the People failed to prove that he intended to cause physical harm to the correction officer is meritless. Defendant, during an argument with the officers, picked up a chair, swung it over his head, lunged toward an officer and in fact hit her and injured her. The evidence supports the conclusion that the People proved, beyond a reasonable doubt, that defendant intended to injure the officer (see, People v Steinberg, 170 AD2d 50, 69, affd 79 NY2d 673). The record supports the credibility determinations and resolutions of conflicting inferences of the finder of fact (see, People v Bleakley, 69 NY2d 490, 495).
Finally, we find defendant’s challenge to the brief amount of time the court deliberated without merit. Concur—Milonas, J. P., Ellerin, Ross and Asch, JJ.